EXAMINER'S AMENDMENT

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 25 February 2022 has been entered.
By the above submission, Claims 1, 9, 11, 12, and 17-20 have been amended.  Claim 13 has been canceled.  No new claims have been added.  Claims 1, 3-5, 8, 9, 11, 12, and 14-20 are currently pending in the present application.

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steven Shipe on 22 March 2022.


IN THE CLAIMS:
Please REPLACE Claims 1, 4, 11, 12, and 20 with the following amended claims:

1.	A method for authenticating an authorization of a user of a motor vehicle to access motor vehicle information, the method comprising:
sending a request signal from the motor vehicle or a mobile device associated with the user to a computer remote from the motor vehicle and the mobile device, the request signal including a piece of information about an identity of the motor vehicle and indicating a request for an authentication code;
responsive to the request, providing the authentication code by the computer to an onboard device included in the motor vehicle;
displaying, on a display device of the motor vehicle, the authentication code provided by the computer, wherein the display device is linked to the onboard device;
recording from the display device, via the mobile device of the user, the authentication code provided by the computer; 
transferring the recorded authentication code from the mobile device of the user to the computer remote from the motor vehicle; and
responsive to transfer of the recorded authentication code from the mobile device to the computer remote from the motor vehicle, generating an association between the identity of the motor vehicle and the user’s identity based on the authentication code 

4.	The method of Claim 1, wherein the sending of the request signal is carried out via the onboard device included in the motor vehicle.

11.	A system comprising: 
a motor vehicle that includes an onboard device configured to send a request signal for an authentication code and to receive the authentication code, wherein the request signal includes a piece of information about an identity of the motor vehicle;[[,]] and 
a remote computer configured to receive the request signal from the onboard device of the motor vehicle and to provide the authentication code to the onboard device of the motor vehicle in response to the request signal,
wherein the onboard device is linked with a motor vehicle display device, and the motor vehicle display device is configured to display the computer-provided authentication code for recording by a mobile device associated with a user,
wherein the remote computer is configured to receive the recorded authentication code from the mobile device and, in response to receipt of the recorded authentication code from the mobile device, to generate an association between the identity of the motor vehicle and an identity of the user of the mobile device based on the recorded authentication code and the piece of information about the identity of the motor vehicle.


sending a request signal for an authentication code to a computer that is remote from a motor vehicle and a mobile device associated with a user, wherein the request signal includes 
wherein a recording of the authentication code thereafter transferred to the remote computer responsively causes 

20.	The non-transitory computer readable medium of Claim 12, further comprising program code for execution by [[a]] the processor for verifying the association between the identity of the motor vehicle and the identity of the user.




Allowable Subject Matter

Claims 1, 3-5, 8, 9, 11, 12, and 14-20 are allowed.
The objection to the specification for failure to provide proper antecedent basis for the claimed subject matter and the rejections under 35 U.S.C. 112(a) and (b) are withdrawn in light of the amendments to the claims.
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1 is directed to a method that includes sending a request signal from a motor vehicle or mobile device to a computer remote from the vehicle and mobile device, where the request signal includes an identity of the vehicle and indicates a request for an authentication code; providing the authentication code to an onboard device included in the vehicle; displaying the authentication code on a display device of the vehicle; recording the authentication code via the mobile device; transferring the recorded code from the mobile device to the remote computer; and responsive to the transfer, generating an association between the vehicle identity and the user’s identity as part of authorizing access to vehicle information.  The other independent claims are of differing scope but all include generating an association between the vehicle identity and the user’s identity responsive to transferring the recorded authentication code from the mobile device to the remote computer.
The closest prior art, Lortz and Nishida, generally disclose providing authentication codes to a mobile device from a display linked to an onboard device of a vehicle, and generating an association between a vehicle identity and a user identity and that a request for an authentication code includes the vehicle identity.  However, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zachary A Davis whose telephone number is (571)272-3870. The examiner can normally be reached Monday-Friday, 9:30am-6:00pm, Eastern Time.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Zachary A. Davis/Primary Examiner, Art Unit 2492